Case 2:20-cv-00588-JLB-NPM Document 27 Filed 02/11/21 Page 1 of 5 PageID 76




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

YESLOW & KOEPPEL, P.A., STEVEN G.
KOEPPEL and MARK B. YESLOW,

            Plaintiffs,

v.                                            Case No. 2:20-cv-588-JLB-NPM

RONALD H. SNYDER and BENEFIT
STRATEGIES GROUP, LLC,

             Defendants.
                                       /

                                      ORDER

      Defendants Ronald H. Snyder and Benefit Strategies Group, LLC (“BSG”)

move to dismiss the complaint filed by Plaintiffs Yeslow & Koeppel, P.A. (“Y&K”),

Steve G. Koeppel, and Mark B. Yeslow. (Docs. 1, 11.) After examining the

complaint, the Court has determined that it is a shotgun pleading. Accordingly, the

Court exercises its inherent authority to DISMISS the complaint without

prejudice. Defendant’s motion to dismiss (Doc. 11) is DENIED AS MOOT.

                                   BACKGROUND

      The key facts of this case, as they are laid out in the complaint, are not

entirely clear. But from what the Court can discern, Mr. Snyder, an attorney

licensed in Utah, is the managing member of BSG. (Doc. 1 at ¶¶ 10–11.) Mr.

Snyder—either in his individual capacity or through BSG—marketed an employee

benefit plan that allowed for payment of whole life insurance policies with pretax

money. (Id. at ¶ 12.) Plaintiffs retained either Mr. Snyder or BSG to establish one
Case 2:20-cv-00588-JLB-NPM Document 27 Filed 02/11/21 Page 2 of 5 PageID 77




such plan for Y&K (the “Y&K Plan”), which was funded with whole life insurance on

the lives of Mr. Yeslow and Mr. Koeppel. (Id. at ¶ 13.) A trust created for Plaintiffs’

benefit owned those life insurance policies. (Id.) Plaintiffs do not name the trust or

the trustee in this action.

      After an unfavorable ruling from the U.S. Tax Court, it became clear that the

Y&K Plan would not yield the intended tax benefits. (Id. at ¶ 17.) Plaintiffs then

sought to terminate the plan and transfer the life insurance policies to Mr. Yeslow

and Mr. Koeppel. (Id. at ¶ 18.) During this process, Plaintiffs discovered that

Defendants, without Plaintiffs’ knowledge or permission, had taken loans for

Defendants’ benefit against the cash value of the policies. (Id. at ¶¶ 19, 21.)

Defendants also used the cash balances of Plaintiffs’ life insurance policies to pay

Defendants’ business loans. (Id. at ¶ 21.)

      Plaintiffs now sue Defendants for breach of fiduciary duty under the

Employment Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

1104(a) (Count I); civil theft under section 727.11, Florida Statues (Count II); and

return of the money “lent” in connection with the Y&K plan (Count III). (Id.)

      Defendants move to dismiss, alleging: (a) lack of personal jurisdiction; (b)

failure to state a claim; (c) failure to join an indispensable party (the trust and

trustee); and (d) failure to attach a document upon which the claims rely (the trust

documents). (Doc. 11.) Plaintiffs respond in opposition and alternatively request

leave of court to amend the complaint. (Doc. 13.) Neither party submitted

affidavits or other evidence relating to the jurisdictional inquiry.




                                             2
Case 2:20-cv-00588-JLB-NPM Document 27 Filed 02/11/21 Page 3 of 5 PageID 78




                                       DISCUSSION

       Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Federal Rule of Civil

Procedure 10(b) provides, “A party must state its claims or defenses in numbered

paragraphs, each limited as far as practicable to a single set of circumstances.”

       Complaints that violate Rules 8(a)(2) and 10(b)—in letter or spirit—are often

referred to as “shotgun pleadings.” Weiland v. Palm Beach Cnty. Sheriff's Office,

792 F.3d 1313, 1320 (11th Cir. 2015). The Eleventh Circuit has identified four

categories of shotgun pleadings, including complaints that “assert[] multiple claims

against multiple defendants without specifying which of the defendants are

responsible for which acts or omissions.” Id. at 1323.

       Plaintiffs bring all three of their claims against both Defendants, yet BSG’s

role and relationship to Plaintiffs remain unclear. Throughout the complaint,

Plaintiffs use the collective terms “Plaintiffs” and “Defendants” where it is obvious

that a particular allegation could not apply to all of the Plaintiffs or Defendants

here. And the applicable fiduciary duties are unclear from the blurred distinction

between the different Defendants. For example, if BSG is the administrator of the

plan, Plaintiffs do not explain how Mr. Snyder—in his individual capacity—owed

them a fiduciary duty. To underscore the Court’s confusion, the complaint contains

an allegation that reads, “Plaintiffs had a fiduciary obligation to Plaintiffs . . . .”

(Doc. 1 at ¶ 13.) Given that the relationship between Plaintiffs and Defendants




                                             3
Case 2:20-cv-00588-JLB-NPM Document 27 Filed 02/11/21 Page 4 of 5 PageID 79




forms the crux of this case, the complaint is too ambiguous and would greatly

benefit from more specificity about who did what.

      “A district court has the ‘inherent authority to control its docket and ensure

the prompt resolution of lawsuits,’ which includes the ability to dismiss a complaint

on shotgun pleading grounds.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295

(11th Cir. 2018) (quoting Weiland, 792 F.3d at 1320). When complaints are

dismissed on shotgun pleading grounds, the Eleventh Circuit generally requires

courts to “allow a litigant one chance to remedy such deficiencies.” Id. Accordingly,

the Court sua sponte dismisses the complaint as a shotgun pleading without

prejudice to Plaintiffs to amend.

      The Court notes that, as of February 1, 2021, Local Rule 3.01(g) requires

parties to confer prior to filing a motion to dismiss. 1 Plaintiffs are to carefully

consider whether they should maintain this action and, if so, be mindful that the

Court is unlikely to afford them a second opportunity to amend their complaint.

                                      CONCLUSION

      For the above reasons, it is ORDERED:

      1.     Plaintiffs’ complaint (Doc. 1) is DISMISSED WITHOUT

             PREJUDICE as a shotgun pleading. Plaintiff shall file an amended

             complaint no later than February 25, 2021. Failure to timely file an




      1 Local Rule 3.01(g) previously included motions to dismiss among the
motions exempt from the conferral requirement. As of February 1, 2021, motions to
dismiss have been removed from the list of exemptions.

                                            4
Case 2:20-cv-00588-JLB-NPM Document 27 Filed 02/11/21 Page 5 of 5 PageID 80




           amended complaint may result in dismissal of this action without

           further notice.

     2.    Defendants’ motion to dismiss (Doc. 11) is DENIED AS MOOT.

     ORDERED in Fort Myers, Florida, on February 11, 2021.




                                      5
